COLLINS, J.
(concurring). From the fact that the board of county commissioners was given a period of nearly six months, by means of adjournments of the annual meeting in January, wherein to designate the newspaper in which to publish the delinquent list, and then, if the board had omitted so to do, it was provided that the designation should be made at a meeting held on the third Monday in June, — the very day on which the auditor is required to file the delinquent list with the clerk, and not many days before the publication will commence, if the officials attend to their duties, — I *58think it clearly and conclusively appears that the legislature intended to fix an ultimate day on which the board must act, if at all. If so, the provision is mandatory, and a designation on a subsequent day of no effect. It seems to me that, if this was not the intent of the legislature, the day on which the last opportunity is •given for the board to act would not have been fixed with so much precision and care. Absolute certainty that the board would act in time was the object in view, and this could not be attained without withdrawing all discretion as to the last day on which the designation could be made.